Action for absolute divorce. Plaintiff appeals from order granting defendant’s motion to set aside an interlocutory judgment of divorce in his favor and granting a new trial on the ground of newly-discovered evidence. The learned Special Term granted the motion upon affidavits and without the stenographer’s minutes of the testimony taken upon the trial. Order reversed upon the law, without costs, and without prejudice to defendant’s right to renew the motion upon proper papers. Lazansky, P. J., Carswell, Johnston, Adel and Taylor, JJ., concur.